Title: To George Washington from Nathaniel Stevens, 3 May 1781
From: Stevens, Nathaniel
To: Washington, George


                        
                            Fish Kill 3rd May 1781
                        
                        Colonel Humphreys letter (by your Excellency’s direction) of the 2nd instant I have received.
                        As the season for procuring shad is far advanced, and the instructions given Judge Wynkoop and Mr Monnell
                            (which I inclose your Excelency a copy of) extend to all the Fishing places on the river. I don’t expect it would be of
                            service to have more persons employed, as contractors, in that business, Should your Excellency think
                            to the contrary I could wish to be informed.
                        Sixty barrels of meat has gone to the Landing, for New Windsor and West Point, since yesterday morning, and
                            forty remains to be sent, soon as teams can be had for that purpose. I have the honor to be, with due respect, Your
                            Excellency’s most Obedient Servant
                        
                            N. Stevens D.C.G.I.

                        
                     Enclosure
                                                
                            
                                Sir
                                Fish Kill 28th April 1781
                            
                            His Excellency General Washington being desirous of having a quantity of shad fish procured for the Army,
                                by Exchangeing salt for the same, I have to request that you will immediately proceed to the several fishing places up
                                the North River & procure to the amount of three hundred Barrels, or more if they can be had for three pecks
                                of salt for two hundred and twenty pound of Cleaned fish, you will apply three pecks of salt for the cure of every Barrel of
                                the fish, or to every 220 pound.
                            You will call on Mr McCullen for Barrels and the Commissary at Clavarack for salt.
                            His Excellency is very anxious to have careful and trusty persons employed to see to the putting them in
                                the casks, and the application of the salt, which I wish you to look well to.

                            N.B. Morrel was not to fish at Esopus, The instructions were given to them seperately, and each to
                                procure three hundred barrels, or more, of fish.
                        
                        
                    